                 Case 19-10323-CSS             Doc 35       Filed 02/20/19         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DEI"AWARE

In re:                                                         Chapter   L1"




PERNX SLEEP,INC., et al.r                                      Case   No. l9-t0323 (CSS)


                           Debtors.                            Joint Administration Requested



            AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
             HEARTNG ON FEBRUARY 2l,20lg AT 11:00 4.M.3 BEFORE THE
                     HONORABLE CHRISTOPHER S. SONTCHI

     [I**DUE TO \ryEATHE& THE COURT IIAS RESCHEDULED THIS HEARING TO
                       FEBRUARY 21,2019 AT 11:00 A.M.*t*l

FIRST DAY MATTERS GOING FORWARD:

L         Motion of Debtors for Entry of an Order Directing Joint Administration of Chapter 11
          Cases [D.I. 4, filed on February L9,2Ol8l

          Response     Deadline: February 2Ir20L9 at 11:00 a.m.
          Responses Received: None

          Related Documents:

          A.      Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                  First Day Pleadings [D.I. 3, filed on February L8,2019]


1
 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, lnc. (4736), Pernix Therapeutics,LLC (1.128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1.303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1, LLC, Pernix
Holdco 2,LLC, Pernix Holdco 3,LLC.

2
    Amended items appear in bold.

3
 If you wish to appear telephonically at the hearing, please schedule your appearance with CourtCall prior to the
hearing. The telephone number for CourtCall is (866) 582-6878.




{1228.001-W0054353.}
                 Case 19-10323-CSS        Doc 35       Filed 02/20/19   Page 2 of 7




         B.       Notice of Filing Chapter Ll. Petitions and Related Motions and Declarations [D.I.
                  24,filed on February 19,20L91

         Status: This matter will go forward.

)        Debtors' Application for Appointment of Prime Clerk LLC As Claims and Noticing
         Agent [D.I.5, filed on February 19,20L9)

         Response      Deadline: February 21,20t9 at Ll-:00 a.m.
         Responses Received: None

         Related Documents:

         A.       Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                  First Day Pleadings [D.I. 3, filed on February 18,2OL9)

         B.       Notice of Filing Chapter 11, Petitions and Related Motions and Declarations [D.I.
                  24,filed on February L9,2OL9l

         Status: This matter will go forward.

J        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         Continue to Maintain Existing Cash Management System, Bank Accounts and Business
         Forms, (II) Continued Engagement in Intercompany Transactions, (III) Financial
         Institutions to Honor and Process Related Checks and Transfers, and (IV) Granting
         Limited Relief from the Requirements of Bankruptcy Code Section 345(b) and the United
         States Trustee Operating Guidelines [D.I. 6, filed on February L9,2019]

         Response      Deadline: February 2I,20L9 at 1L:00 a.m.
         Responses Received: None

         Related Documents:

         A.       Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                  First Day Pleadings [D.I. 3, filed on February L8,20L9]

         B.       Notice of Filing Chapter Ll, Petitions and Related Motions and Declarations [D.I
                  24,filed on February L9,20191

         Status: This matter will go forward.

4        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         (a) Pay Prepetition Employee Obligations and Other Compensation and (b) Maintain
         Employee Benefits Programs and Pay Related Administrative Obligations, (II) Current
         and Former Employees to Proceed with Outstanding'Workers' Compensation Claims and




{1228.001-W0054353.}                               2
                  Case 19-10323-CSS        Doc 35        Filed 02/20/19   Page 3 of 7



         (III) Financial Institutions to Honor and Process Related Checks and Transfers [D.I. 7,
         filed on February 19,2019)

         Response      Deadline: February 21,2019 at 11:00 a.m.
         Responses Received: None

         Related Documents:

         A.        Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                   First Day Pleadings [D.I. 3, filed on February L8,20L9]

         B.        Notice of Filing Chapter 11 Petitions and Related Motions and Declarations [D.I
                   24,filed on February L9,20l9l

         Status: This matter is going forward.

5        Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities from
         Altering, Refusing or Discontinuing Service, (II) Deeming Utilities Adequately Assured
         of Future Performance and (III) Establishing Procedures for Determining Requests for
         Additional Adequate Assurance [D.I. 8, filed on February 19,2019f

         Response      Deadline: February 21r2019 at 1-L:00 a.m.
         Responses Received: None

         Related Documents:

         A.        Declaration of John A. Sedor in Support of the Debtors' Chapter 11 Petitions and
                   First Day Pleadings [D.I. 3, filed on February t8,2019)

         B.        Notice of Filing Chapter l,L Petitions and Related Motions and Declarations [D.I.
                   24,filed on February t9,2OL9l

         Status: This matter   will go forward.
6        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
         Certain Taxes, Governmental Assessments and Fees and (II) Financial Institutions to
         Honor and Process Related Checks and Transfers [D.I. 9, filed on February L9,2019)

         Response      Deadline: February 2Ir20L9 at 11:00 a.m.

         Responses Received: None

         Related Documents:




{1228.001-w00s43s3.}                                -1
                   Case 19-10323-CSS           Doc 35       Filed 02/20/19   Page 4 of 7



          A.           Declaration of John A. Sedor in Support of the Debtors' Chapter   lL Petitions and
                       First Day Pleadings [D.I. 3, filed on February 18,20\91

          B.           Notice of Filing Chapter LL Petitions and Related Motions and Declarations [D.I.
                       24,fliIed on February L9,20L91

          Status: This matter will go forward

7         Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
          Continue and Renew their Liability, Property, Casualty and Other Insurance Policies and
          Honor all Obligations in Respect Thereof, (II) Financial Institutions to Honor and Process
          Related Checks and Transfers and (III) Debtors to Continue Insurance Premium
          Financing Obligations Arising in Connection Therewith and Renew or Enter Into New
          Program Arrangements [D.I. L0, filed on February 19,2019]

          Response         Deadline: February 2L,2019 at LL:00 a.m.
          Responses Received: None

          Related Documents:

          A.           Declaration of John A. Sedor in Support of the Debtors' Chapter l-l- Petitions and
                       First Day Pleadings [D.I. 3, filed on February 18,20L9]

          B.           Notice of Filing Chapter LL Petitions and Related Motions and Declarations [D.I.
                       24,fiiled on February L9,20L91

          Status: This matter      will go forward.
8.        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Payment of
          Certain Prepetition Claims of Critical Vendors, (II) Payment of 503(bX9) Claims to
          Certain Critical Vendors and (III) Financial Institutions to Honor and Process Related
          Checks and Transfers [D.I. 11, filed on February L9,2019]


          Response         Deadline: February 2Ir2019 at LL:00 a.m.
          Responses Received: None

          Related Documents:

          A.           Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                       First Day Pleadings [D.I. 3, filed on February 18,20L9)

          B.           Notice of Filing Chapter 1,1- Petitions and Related Motions and Declarations [D.I.
                       24,filed on February 19,2}l9l




{1228.001-V/0054353.   }                                4
                 Case 19-10323-CSS          Doc 35       Filed 02/20/19   Page 5 of 7




          Status: This matter   will go forward.
9        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         Honor Prepetition Obligations to Customers and Related Third Parties and to Otherwise
         Continue Customer and Sales Programs, (II) Grant Relief from Stay to Permit Setoff in
         Connection with the Customer and Sales Programs and (IIf Financial Institutions to
         Honor and Process Related Checks and Transfers [D.I. L2,filed on February 19,20L91

         Response      Deadline: February 2lr2019 at LL:00 a.m.
         Responses Received: None

         Related Documents:

         A.        Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                   First Day Pleadings [D.I. 3, filed on February 18,2Ol9]

          B.       Notice of Filing Chapter L1 Petitions and Related Motions and Declarations [D.I.
                   24,filed on February L9,20L9)

         Status: This matter will go forward

10.      Motion of Debtors for Entry of Interim and Final Orders Establishing Notice and
         Objection Procedures for Transfers of Equity Securities [D.I. ].3, filed on February L9,
         20Lgl

         Response      Deadline: February 2Ir2019 at LL:00 a.m.
         Responses Received: None

         Related Documents:

          A.       Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                   First Day Pleadings [D.I. 3, filed on February L8,20L9]

          B.       Notice of Filing Chapter LL Petitions and Related Motions and Declarations [D.I.
                   24,fiIed on February 19,20L9)

         Status: This matter will go forward.

LI,      Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors (A) To Obtain
         Postpetition Financing and (B) To Use Cash Collateral, (II) Granting Adequate Protection
         to Certain Prepetition Secured Parties, (III) Scheduling a Final Hearing and (IV) Granting
         Related Relief [D.I. 19, filed on February L9,20L9]




{1228.00i-W00s43s3.}                                 5
                 Case 19-10323-CSS        Doc 35       Filed 02/20/19    Page 6 of 7



         Response      Deadline: February 2I,20L9 at 1L:00 a.m.
         Responses Received: None

         Related Documents:

         A.       Declaration of John A. Sedor in Support of the Debtors' Chapter LL Petitions and
                  First Day Pleadings [D.I. 3, filed on February 18,20191

         B.       Notice of Filing Chapter lL Petitions and Related Motions and Declarations [D.I.
                  24,filed on February L9,20L91

         Status: This matter will go forward.

Dated: February 20, 20L9                               I"ANDIS RATH & COBB LLP
       Wilmington, Delaware


                                                                         (No.3a07)
                                                       Kerri    Mumford (No. a186)
                                                       Jennifer L. Cree (No. 5919)
                                                       Nicolas E. Jenner (No. 655a )
                                                       919 Market Street, Suite 1800
                                                       Wilmington, Delaware L9801
                                                       Telephone: (3OZ) 467 -4400
                                                       Facsimile: (302) 467 -4450
                                                       Email: landis@lrclaw.com
                                                               mumford@lrclaw.com
                                                              cree@lrclaw.com
                                                              jenner@lrclaw.com

                                                       -and-




{1228.001-W00543s3.}                               6
                 Case 19-10323-CSS   Doc 35       Filed 02/20/19    Page 7 of 7




                                                  DAVIS POLK & WARDWELL LLP
                                                  Marshall S. Huebner Qtro hac vice pending)
                                                  Eli J. Vonnegfi Qtro hac vice pending)
                                                  Christopher S. Robertson (pro hac vice
                                                  pending)
                                                  Douglas R. Keeton Qtro hac vice pending)
                                                  450læxington Avenue
                                                  New York, New York L00L7
                                                  Telephone: (2I2) 450-4000
                                                  Facsimile : (212) 7 OL -5800
                                                  Email : marshall.huebner@davispolk.com
                                                          eli.vonnegut@davispolk. com
                                                          christopher. robertson@davispolk. com
                                                          douglas.keeton@davispolk.com

                                                  Proposed Counsel to the Debtors and Debtors-
                                                  In-Possession




{1228.001-W0054353.}                          7
